             Case 20-10343-LSS         Doc 1026      Filed 07/17/20     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


INRE:
  BOY SCOUTS OF AMERICA AND                                          Chapter 11
  DELAWARE BSA, LLC,                                                 Case No.: 20-10343 (LSS)
      Debtors.                                                       (Jointly Administered)


              NOTICE OF APPEARANCE AND REQUEST FOR NOTICES


       Comes Now, Flordia M Henderson, Attorney at Law, and enters her appearance as counsel

ofrecord for TRENNIE L. WILLIAMS and KlWA YNA H. WILLIAMS, jointly as Parents, Legal

Guardians and Next Friends ofT. Q. W., a Minor, in the above-entitled action as a creditor in the

above-captioned jointly administered case pursuant to 11 U.S.C. §1109(b) and Fed. R. Bank. P.

901 O(b), and such counsel hereby requests, pursuant to Fed. R. Bank. P. 2002, 3017 and 9007,

DeL Bankr. L.R.2002-1, and 11 U.S.c. §§342 and 1109(b), that copies of all notices and pleadings

given or filed in this case be given and served upon her at the address, and facsimile and telephone

number below.



                                                     Respectfully Submitted,

                                                     IslFlordia M. Henderson
                                                     Flordia M. Henderson [BPR #16137]
                                                     Attorney for Trennie L. Williams and
                                                     Kiwayna H. Williams
                                                     P.O. Box 30604
                                                     Memphis, Tennessee 38130-0604
                                                     Telephone: (901)348-4406
                                                     Facsimile: (901)348-4409
                                                     flordia@fhendersonlaw.net
             Case 20-10343-LSS         Doc 1026      Filed 07/17/20   Page 2 of 2




                              · CERTIFICATE OF SERVICE

       I, Flordia M. Henderson, certify that a copy of the foregoing Notice of Appearance and

Request for Notices was forwarded electronically and/or by fIrst class U.S. Mail, postage prepaid

on the 15th day of July 2020 to the following entities:

Attorneys for Debtors:

MORRIS, NICHOLS, ARSHT & TUNNERR, LLP                      SIDLEY AUSTIN LLP

Derek C. Abbot                                             Jessica C.K. Boelter
Andrew R. Remming                                          787 Seventh Avenue
Joseph C. Barsalona                                        New York, New York 10019
Paige N. Topper
Eric Moats                                                 Thomas A. Labuda
1201 North Market Street, 16th Floor                       Michael C. Andolina
P. O. Box 1347                                             Matthew A. Linder
Wilmington, Delaware 19899-1347                            Blair M. Warner
Email: dabbott@mnat.com                                    One South Dearborn Street
       aremming@mnat.com                                   Chicago, Illinois 60603
       kbarasolona@mnat.com
       ptopper@mnat.com                                    Email: iboelter@sidley.com
       emoats@mnat.com                                            mandolinar@sidley.com
                                                                  mlinder@sidley.com
                                                                          =
                                                                  blair.warner@sidley.com


Attorneys for U. S. Trustee:

David L. Buchbinder                                        Hannah Mufson McCollum
Office of the u.s. Trustee                                 Office of the U. S. Trustee
J. Caleb Boggs Federal Building                            U. S. Department of Justice
Suite 2207                                                 844 King Street, Suite 2207
Wilmington, DE 19801                                       Lockbox#35
Phone: 302-573-6491                                        Wilmington, DE 19801
Fax: 302-573-6497                                          Phone: 302-573-6491
Email: david.Lbuchbinder@usdoi.gov                         Fax: 302-573-6497
                                                     Email: hannah.mccollum@usdoi.gov



                                                           IslFlordia M. Henderson
                                                           Flordia M. Henderson
